DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/057,046, Adhesive Backed Positioning Aids and Anchoring Assemblies to Enhance Object Mounting Experience, filed on November 19, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "10," "110," "159," "215," and "600".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "512" in Fig. 11; "2070" in Fig. 20; "125" in Fig. 3; "154" in Fig. 5; "621" in Fig. 15; and "611" in Fig. 15.  Corrected drawing sheets in compliance with 37 CFR 
The drawings are objected to because the lead line for "490" in Fig. 12F is not directed to a rotation aperture.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "180" has been used to designate both weight in Fig. 6B and an aperture in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0112281 to Malott et al., hereinafter, Malott.  Malott discloses a wall anchor assembly (610) comprising: a base plate (612) including opposing major surfaces; a first insert plate (650) pivotably coupled to an edge of the base plate at a first hinge segment, a second insert plate (652) pivotably coupled to the base plate at a second hinge segment disposed at an opposite edge of the base plate from the first hinge segment, wherein each insert plate includes a curved prong (662, 666) extending from a surface of the respective insert plate at a location distal to the hinge segment; wherein the prongs curve in opposite direction when the first insert plate and the second insert plate are pivoted to be adjacent a major surface of the base plate; wherein each insert plate includes opposing side edges, and wherein the base of the curved prong is integral with one of the opposing side edges of its respective insert plate; wherein each insert plate includes a hook segment (750, 752), and wherein the hook segments are cooperable to form a load bearing structure when the first insert plate and the second insert plate are pivoted to be adjacent a major .
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,316,078 to Hagman.  Hagman discloses a kit comprising a wall anchor (16); and one or more transfer structures (10), each transfer structure including a separable connection system (@28) and a marking aperture (22).
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0056051 to Gold.  Gold inherently teaches a  method for mounting an object [0054], the method comprising: a providing an anchor assembly (70) including one or more prongs (72); temporarily attaching a back surface of the assembly to a wall (60) at a first location; placing the object on a loading bearing structure (71) of the anchor assembly; manipulating, directly, the object so that the anchor assembly is disposed at a second location; and removing the object from the load bearing structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malott in view of U.S. Patent Application Publication No. 2007/0235622 to Baran et al., hereinafter, Baran.  Malott discloses the claimed invention except for the limitation of wherein the base plate includes an adhesive construction on one of the major surfaces.
Baran teaches wall anchor assembly (18) having a base plate including opposing major surfaces, and an adhesive construction (24) on one of the major surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base plate in Malott to have included an adhesive construction on one of the major surfaces as taught by Baran for the purpose of fastening the wall anchor assembly to a surface to increase the security between the wall and the anchor assembly to prevent unwanted movement of the wall anchor assembly.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malott in view of Baran and in further view of U.S. Patent No. 6,572,945 to Bries et al., .
Bries teaches a removable stretch releasable adhesive tape fastener which is removable from one or more objects to which it is adhered and which is reusably separable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive construction in Baran to have been stretch releasable and repositionable as taught by Bries for the purpose of allowing the anchor to be separable from the wall surface and used to bond to another position on the support surface.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagman in view of U.S. Patent Application Publication No. 2003/0178545 to Ernst and in further view of U.S. Patent No. 8,667,765 to McCarthy.  Hagman further discloses that the wall anchor has a base plate including opposing front and back surfaces, a top edge, a bottom edge and two opposing side edges.
Hagman discloses the claimed invention except for the limitations of the wall anchor having a curved prong integral with one of the opposing side edges.
Ernst teaches a wall anchor (10) similar to Hagman, however the wall anchor includes a base plate (16), opposing front and back surfaces, a top edge (28), a bottom edge (30), two opposing side edges, a curved prong (18) having a base, wherein the prong extends outwardly along an arc to a wall-penetrating outer end (36), and wherein the base of the prong is integral with toe top edge.

McCarthy teaches a wall anchor (100) having a base plate (102), a front surface (104), a back surface (112), top and bottom edges, and two opposing side edges, first and second prongs (110a-110d) extending outwardly to a wall penetrating outer end, and wherein a base of each prong is integral with one of the opposing side edges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the prong in Ernst to extend from the opposing side edges of the base of the wall anchor as taught by McCarthy for the purpose of presenting a reliable means of resisting the downward force of an object supported by the wall anchor relative to the supporting wall surface.
Allowable Subject Matter
Claims 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 7,226,032 to Schlais et al. is directed to a picture hanging device, method and kit to enable a user to effectively mark a select vertical location and quickly hang an object.  U.S. Patent No. 9,261,229 to Callif et al. is directed to a device to hang articles having a rotational prong to penetrate a wall surface.  U.S. Patent No. 10,441,098 to Bruno is directed to an apparatus for facilitating the hanging of an object to a wall or other surface.  U.S. Patent No. 10,772,444 to Stas is directed to hanging system having a plurality of prongs.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 12, 2022